In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (Meyer, J.), dated March 29, 1993, which, upon a fact-finding order of the same court, dated March 8, 1993, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged her to be a juvenile delinquent and placed her with the New York State Division of Youth for 12 months. The appeal brings up for review the fact-finding order dated March 8, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presenting agency (see, Matter of David H., 69 NY2d 792), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree (see, Penal Law §§ 110.00, 120.00 [1]). Upon the exercise of our factual review power (cf., CPL 470.15 [5]), we find nothing in the record that persuades us to disturb the Family Court’s findings of fact (see, Matter of Jonathan B., 170 AD2d 449).
The appellant’s contention that she was denied a speedy fact-finding hearing pursuant to Family Court Act § 340.1 is without merit (see, Matter of Raymond B., 160 AD2d 936). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.